--------------------------------------------------------------------------------

Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of November 5,
2010, by and among China SHESAYS Medical Cosmetology Inc., a Nevada corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Regulation S promulgated thereunder (“Regulation S”), the
Company desires to issue and sell to each Purchaser, and each Purchaser desires
to purchase from the Company, securities of the Company as more fully described
in this Agreement (the “Offering”); and

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE 1
DEFINITIONS


1.1

Definitions. In addition to the terms defined elsewhere in this Agreement, the
following terms have the meanings set forth in this Section 1.1:

“Accredited Investor” means an “accredited investor” as defined in Rule 501(a)
of Regulation D.


“Affiliate” means a Person that, directly or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified.

“Aggregate Purchase Price” shall have the meaning ascribed to such term in
Section 2.1.


“Agreement” shall have the meaning ascribed to such term in the preamble.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Closing” shall have the meaning ascribed to such term in Section 2.1.

“Closing Date” means the date on which the Closing occurs.

“Commission” means the United States Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Common Stock” shall have the meaning ascribed to such term in Section 2.1.

ARTICLE 2
PURCHASE AND SALE


2.1

Closing. Upon the terms and subject to the conditions set forth herein, the
Company agrees to sell, and the Purchasers agree to purchase the number of
shares of common stock, par value $0.001 per share, of the Company (the “Common
Stock”) set forth opposite each Purchaser’s name on the Purchaser signature page
attached hereto at a price of $ 2 per share, for up to an aggregate of 600,000
shares of Common Stock with an aggregate Purchase Price of up to $1,200,000 (the
“Aggregate Purchase Price”). The shares of Common Stock being offered and sold
pursuant to this Agreement are sometimes referred to as the “Securities”. The
closing shall take place within five business days upon the signing of this
Agreement, or this Agreement will automatically expire unless agreed otherwise
by both the Company and the Purchasers (the “Closing”).

ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1

Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, the Company hereby makes the following representations and
warranties as of the date hereof and as of the Closing Date to the Purchaser as
follows:

(a)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by the Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of the Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its Board of Directors
or its stockholders in connection therewith other than in connection with the
Required Approvals. The Agreement to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b)     Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Agreement.

(c)     SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for two years preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”).

2

--------------------------------------------------------------------------------

    3.2

Representations and Warranties of the Purchasers. The Purchaser, hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:

(a)     Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, if applicable, with full right, corporate or partnership power and
authority to enter into and to consummate the transactions contemplated by this
Agreement to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of the Agreement to which
it is a party and performance by such purchaser of the transactions contemplated
by the Agreement to which it is a party have been duly authorized by all
necessary action on the part of such Purchaser. The Agreement to which it is a
party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the legal, valid
and binding obligation of such Purchaser, enforceable against it in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b)     No Conflicts. The execution, delivery and performance of this Agreement
to which such Purchaser is a party and the consummation by such Purchaser of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of such Purchaser’s charter documents, bylaws,
operating agreement, partnership agreement or other organizational documents, if
applicable, or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument or obligation to which such Purchaser is a
party or by which its properties or assets are bound, or result in a violation
of any law, rule, or regulation, or any order, judgment or decree of any court
or governmental agency applicable to such Purchaser or its properties (except
for such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on such Purchaser). Such Purchaser is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Securities in accordance with the terms hereof, provided, that for
purposes of the representation made in this sentence, such Purchaser is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.

(c)      Investment Representation. Such Purchaser is purchasing the Securities
for its own account for investment and not for the benefit of any other person
and not with a view to distribute or sell in violation of the Securities Act or
any state securities laws or rules and regulations promulgated thereunder. Such
Purchaser has been advised and understands that the Securities have not been
registered under the Securities Act or under applicable state securities laws
and that the Securities are being offered and sold to a limited number of
Accredited Investors and/or “foreign persons” under Regulation S in transactions
not requiring registration under the Securities Act or applicable state
securities laws; accordingly, the Securities are “restricted securities” within
the meaning of Rule 144 and, except as otherwise provided herein, may not be
offered, sold or otherwise transferred without prior registration under the
Securities Act and applicable state securities laws, unless an exemption from
such registration requirements is available, and it agrees that if it decides to
offer, sell or otherwise transfer any of the Securities absent such
registration, it will not offer, sell or otherwise transfer any of the
Securities, directly or indirectly except (i) pursuant to an effective
registration statement under the Securities Act or (ii) in a transaction that is
exempt from registration under the Securities Act and any applicable state
securities laws; and in the case of subparagraph (ii), it has furnished to the
Company an opinion of counsel of recognized standing reasonably satisfactory to
the Company to such effect.

3

--------------------------------------------------------------------------------

(d)     Purchaser Status. At the time such Purchaser was offered the Securities,
it was, and as of the date hereof it is, an Accredited Investor and/or a
“foreign person” under Regulation S and, to the extent applicable, has initialed
the category of Accredited Investor applicable to the Purchaser or certified
that it is a “foreign person” on the Purchaser signature page attached hereto.
Such Purchaser is not required to be registered as a broker-dealer under Section
15 of the Exchange Act, and is not affiliated with any broker-dealer registered
under Section 15 of the Exchange Act.

(e)     Experience of The Purchaser. The Purchaser, either alone or together
with its representatives (who satisfy all of the affiliation, financial
experience, acknowledgment and disclosure conditions set forth under Rule 501(h)
of Regulation D), has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Purchaser is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. Each Purchaser acknowledges and agrees that it
has read and understands the Risk Factors set forth in the Company's existing
Form 10-K filed with the Commission on April 13, 2010.

(f) Suitability of Investment. The Purchaser has carefully considered and has,
to the extent the Purchaser believed such discussion necessary, discussed with
its professional legal, tax and financial advisers the suitability of an
investment in the Company for the Purchaser’s particular tax and financial
situation and has determined that the Securities will be a suitable investment
for the Purchaser.

(g) Liquidity of Each Purchaser. The Purchaser has no need for liquidity with
respect to the Purchaser’s investment in the Securities to satisfy any existing
or contemplated need, undertaking or indebtedness. The Purchaser is able to bear
the economic risk of the Purchaser’s investment in the Company and purchase of
the Securities for an indefinite period, including the risk of losing all of its
investment.

4

--------------------------------------------------------------------------------

(h)    General Solicitation. The Purchaser is not purchasing the Securities as a
result of any “general solicitation” or “general advertising” as those terms are
used in Regulation D, including but not limited to, advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or the Internet or broadcast over television, radio or the Internet or any
seminar or meeting whose attendees have been invited by general solicitation or
general advertising.

(i)     Company Information. The Company has made available to the Purchaser all
documents and information relating to an investment in the Company as each
Purchaser has requested, and the Purchaser has had the opportunity to ask
questions of, and receive answers from, the Company relating to its purchase of
the Securities.

(j)     No Government Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits thereof.

(k)     Reliance by the Company. The Purchaser has conducted its own due
diligence in making a decision to purchase the Securities. In evaluating the
suitability of an investment in the Company, the Purchaser has not relied upon
any representations or other information (whether oral or written) from the
Company or any other person or entity acting as an agent for the Company in
connection with the Offering other than the representations of the Company
provided in Section 3.1 or disclosed in the Company's SEC Reports. With respect
to tax and other economic considerations involved in this investment, the
Purchaser has not relied on the Company or any other person or entity acting as
an agent for the Company in connection with the Offering.

(l)     Broker and Finders. Except as set forth on Schedule 3.2(l) attached
hereto, no Purchaser has engaged any broker or finder or incurred any liability
for any brokerage fees, commissions, finders’ fees or similar fees in connection
with the transactions contemplated by this Agreement. No investment banking,
financial advisory or similar fees have been incurred or are or will be payable
by any Purchaser in connection with this Agreement or the transactions
contemplated hereby.

(m)    Correctness of Representations and Information. The Purchaser represents
that the representations and warranties of this Section 3.2 and the information
provided by the Purchaser on the signature page hereof are true and correct as
of the date hereof and, unless the Purchaser otherwise notifies the Company in
writing prior to the Closing Date, shall be true and correct as of the Closing
Date.

5

--------------------------------------------------------------------------------

ARTICLE 4
OTHER AGREEMENTS OF THE PARTIES

4.1

Transfer Restrictions.

 

(a)   The Securities may only be disposed of in compliance with state and
federal securities laws. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement. The Company may require the
transferor to provide to the Company an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act.

(b)     The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT (A)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B)
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AND, IN THE CASE OF (B) ABOVE, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO____________________________. THAT SUCH
REGISTRATION IS NOT REQUIRED HAS BEEN DELIVERED. THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

(c)     Each Purchaser agrees that such Purchaser will only sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing the Securities as set forth in this Section 4.1 is predicated upon
the Company’s reliance upon this understanding.

4.2

Furnishing of Information. Until such time that the Purchaser does not own any
Securities, the Company covenants to maintain the registration of the Securities
under Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as any Purchaser owns Securities, if the Company is
not required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell the Securities
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request to satisfy the
provisions of Rule 144 applicable to the issuer of securities relating to
transactions for the sale of securities pursuant to Rule 144.

6

--------------------------------------------------------------------------------

4.3

Registration Rights.

     (a)     “Mandatory Registration”       

(i) Within 60 days following the final Closing Date of this Offering (the
“Required Filing Date”), the Company shall file a Registration Statement on Form
S-1 (or any similar or successor forms promulgated by the Commission) to
register the Securities (the “Registrable Securities”) (the actual date of such
filing, the “Filing Date”), and use its best efforts to cause the Registration
Statement to be declared effective.

(ii) The Company will pay all expenses associated with the registration,
including, without limitation, filing and printing fees, and the Company’s
counsel and accounting fees and expenses, costs, if any, associated with
clearing the Registrable Securities for sale under applicable state securities
laws.

(iii) The Company shall have the right to delay, including, without limitation,
by delaying the filing or effectiveness of the Registration Statement, the
disclosure of material, non-public information concerning the Company the
disclosure of which at the time is not, in the reasonable opinion of the Company
in the best interest of the Company and, as applicable, suspend sales of
Registrable Securities under an effective registration statement or suspend
trading of its securities on any exchange.

(iv) If the Registration Statement is not filed on or before the Required Filing
Date, then the Company shall pay liquidated damages to the Purchasers. Such
damages shall be paid in cash in an amount equal to 1.0% of the amount
subscribed for by the Purchasers per month (or part thereof) after the Required
Filing Date, to be paid on the first business day after the Required Filing Date
and on each monthly anniversary of said date until the Registration Statement is
filed (the “Filing Penalty”). Notwithstanding the foregoing, the Company shall
not be liable to any Purchaser under this Section 4.3(a)(iv) for any events or
delays occurring as a consequence of the acts or omissions of such Purchaser
contrary to the obligations undertaken by the Purchasers in this Agreement.

(b)     Purchaser Information. Each Purchaser shall (A) furnish to the Company
such information regarding itself, the Registrable Securities, other securities
of the Company held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably requested by the
Company to effect and maintain the effectiveness of the Registration Statement,
(B) execute such documents in connection with the Registration Statement as the
Company may reasonably request, and (C) immediately discontinue disposition of
Registrable Securities pursuant to any registration statement upon notice from
the Company of (x) the issuance of any stop order or other suspension of
effectiveness of the Registration Statement by the Commission, or the suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction by the applicable regulatory authorities or (y) the happening of
any event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (z) the failure of the prospectus included in the Registration
Statement, as then in effect, to comply with the requirements of the Securities
Act until the Purchaser’s receipt of a supplemented or amended prospectus or
receipt of notice that no supplement or amendment is required.

7

--------------------------------------------------------------------------------

(c)     Indemnification and Contribution.

(i) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant to this Section 4.3, each Purchaser will, to the
extent permitted by law, indemnify and hold harmless the Company, and each
person, if any, who controls the Company within the meaning of the Securities
Act, each officer of the Company who signs the Registration Statement, and each
director of the Company, against all losses, claims, damages or liabilities,
joint or several, to which the Company or such officer, director or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action, provided, however, that such
Purchaser will be liable hereunder in any such case if and only to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with information pertaining to such
Purchaser, as such, furnished in writing to the Company by such Purchaser
specifically for use in the Registration Statement or prospectus, and provided,
further, however, that the liability of such Purchaser hereunder shall be
limited to the net proceeds actually received by such Purchaser from the sale of
Registrable Securities covered by the Registration Statement.

(ii) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 4.3(c)(ii) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 4.3(c)(ii), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 4.3(c)(ii) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

8

--------------------------------------------------------------------------------

4.4

Make-good Provision.

(a)     In the event that the U.S. GAAP consolidated financial statements of the
Company reflect less than $6,400,000 of After-Tax Net Income (“ATNI”) for the
fiscal year ending December 31, 2011, an Affiliate of the Company (the
“Make-good Pledgor”) agrees to transfer to the Purchasers on a pro rata basis,
for no purchase price, 600,000 shares of the Company’s Common Stock owned by the
Make-good Pledgor (the “2011 Make-good Shares”) pursuant to that certain Make
Good Escrow Agreement dated as of even date herewith (the “Make Good Escrow
Agreement”). In the event the U.S. GAAP consolidated financial statements of the
Company reflect $6,400,000 or more of ATNI for the fiscal year ending December
31, 2011, no transfer of the 2011 Make-good Shares shall be requested by the
Purchasers and such 2011 Make-good Shares shall be returned to the Make-good
Pledgor.

(b)     Pursuant to the Make Good Escrow Agreement, the Make-good Pledgor agrees
to place 600,000 shares of the Company’s Common Stock, the total of the 2011
Make-good Shares, in an escrow account to be held by an agreed upon escrow agent
upon the Closing.

4.5

Put Option. If the Company’s ATNI for the fiscal year ending December 31, 2011
is less than its ATNI for the fiscal year ending December 31, 2010 or if any
governmental agency in the PRC China challenges or otherwise takes any action
that adversely affects the Company’s share listing on NASDAQ Main Board and the
Company cannot undo such governmental action or otherwise addresses the material
adverse effect to the reasonable satisfaction of the Purchasers, the Company
shall promptly pay to the Purchasers, as liquidated damages, an amount equal to
that Purchaser’s purchase price with compound annual interest at a rate of 8%
thereon. The Company shall make such payment no later than 20 business days
after filing its annual report on Form 10-K or such other public filing that
discloses the material adverse effect described in this Section 4.5.

    4.6 Public Disclosure. The Company agrees to file a Form 8-K and issue a
press release announcing the signing and closing of the transaction on the
trading day immediately following the closing date of the sale of the
Securities, including certain make-good provisions such as the ATNI figure for
the fiscal year ended December 31, 2011, in such announcements.

9

--------------------------------------------------------------------------------

4.7

Anti-Dilution. If, for a period of three years after the Closing, the Company
issues any shares of Common Stock for less than $2.00 per share or for no
consideration (the “Additional Shares”), then the per share price hereunder
shall be reduced to the lowest price per share at which the Additional Shares
are issued, granted or sold.

ARTICLE 5
MISCELLANEOUS


5.1

Termination. This Agreement may be terminated: (i) upon the mutual agreement of
the Company and the Required Holders.

 

 

5.2

Entire Agreement. This Agreement and the Make Good Escrow Agreement, together
with any exhibits and schedules, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

 

5.3

Incorporation of Exhibits and Schedules. All schedules and exhibits hereto which
are referred to herein are hereby made a part hereof and incorporated herein by
such reference. Each schedule to this Agreement shall be deemed to include and
incorporate all disclosures made on the other schedules to this Agreement. The
specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply that such amounts (or higher or lower
amounts) are or are not material, and no party shall use the fact of the setting
of such amounts or the fact of the inclusion of any such item in the schedules
in any dispute or controversy between the parties as to whether any obligation,
item, or matter not described herein or included in a Schedule is or is not
material for purposes of this Agreement. The Company may from time to time
notify the Purchasers of any changes or additions to any of the Company’s
Schedules to this Agreement as a result of unforeseen events or circumstances
arising after the date of this Agreement, and the Purchasers may from time to
time notify the Company of any changes or additions to any of the Purchaser’s
Schedules to this Agreement as a result of unforeseen events or circumstances
arising after the date of this Agreement, by the delivery of amendments or
supplements thereto.

 

 

5.4

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (eastern standard time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto on a day that is not a Trading
Day or later than 5:30 p.m. (eastern standard time) on any Trading Day, (c) the
second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The Placement Agent shall be entitled
to receive all notices related to this Agreement and the Offering. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto other than for the Placement Agent, which address is 440 S.
LaSalle St., Suite 2201, Chicago, Illinois 60605, Attn: Ben Thistlethwaite,
Facsimile: (312) 566-0750.

10

--------------------------------------------------------------------------------

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Required Holders or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.     5.6
Headings. The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.     5.7 Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of each Purchaser (other
than by merger). Any Purchaser may assign any or all of its rights under this
Agreement to any Person to whom such Purchaser assigns or transfers any
Securities or its rights to acquire the Securities, including, but not limited
to the registration rights set forth in Section 4.18, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of this Agreement that apply to the Purchasers.  
  5.8 Governing Law; Venue; Waiver Of Jury Trail. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
NEW YORK FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY
PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THE TRANSACTION DOCUMENTS RELATED HERETO), AND HEREBY IRREVOCABLY WAIVE, AND
AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR
ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

11

--------------------------------------------------------------------------------

    5.9 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.     5.10
Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.     5.11
Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.     5.12 Construction. Whenever
required by the context of this Agreement, the singular shall include the plural
and the plural shall include the singular. The parties agree that each of them
and/or their respective counsel has reviewed and had an opportunity to revise
the Agreement to which they are a party and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of the Agreement to
which they are a party or any amendments hereto.     5.13 WAIVER OF JURY TRIAL.
IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY
AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE
GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

(Signature Pages Follow)


12


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

COMPANY NAME Address for Notice: China SHESAYS Medical Cosmetology Inc. Sichuan
SHESAYS Cosmetology Hospital Co., Ltd   New No. 83, Xinnan Road, Wuhou District
  Chengdu City, Sichuan Province, P.R. China, 610041 By: /s/ Yixiang
Zhang                                     Name: Yixiang Zhang Fax No.
86-028-8545-1762   Title: Chief Executive Officer  

With a copy to (which shall not constitute notice):

Howard Jiang, Esq.
Troutman Sanders LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOW]

13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser (for joint Purchasers, name all parties): 
_______________________________
(Exact name as it should appear in the records of the Company and any
registration statement in which Purchaser is named “selling stockholder”)
Signature of Authorized Signatory of Purchaser: _______________________________
Name and Title of Authorized Signatory: _______________________________
Title of Authorized Signatory: _______________________________
Email Address of Authorized Signatory: _______________________________
Fax Number of Authorized Signatory: _______________________________
Address for Notice of Purchaser:_______________________________

Purchase Price ($2.00 per share):_______________________________
Common Stock Shares: _______________________________


Social Security or Tax ID Number (or foreign equivalent):
(Purchaser may alternatively provide a copy of a validly issued identification
card or passport of the Authorized Signatory)

ID number of Authorized Signatory:

Please also complete the following:


Purchaser is a broker-dealer registered under Section 15 of the Exchange Act:
Yes ___ No ___
Purchaser is an affiliate of a broker-dealer: Yes ___ No ___

If the answer is yes, please explain the nature of any such relationship:

Please describe any material relationship with the Company or any of its
officers within the past three years:

Please describe all other securities of the Company that Purchaser beneficially
owns:

Please describe any arrangements made or known relating to the distribution of
any shares of the Company’s common stock under any registration statement,
including the amount of such arrangements:

14

--------------------------------------------------------------------------------

If Purchaser is an entity, please list all natural persons with the power to
vote or dispose of the Securities being purchased:

The Purchaser hereby represents and warrants that the Purchaser is not a U.S.
person for Regulation S purposes and that it is not acquiring the Securities for
a U.S. person.

Yes ___ No ___

The Purchaser hereby represents and warrants that the Purchaser is an Accredited
Investor as a result of satisfying the requirements of the paragraphs below to
which the Subscriber has indicated.


(1) ___ any bank as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; (2) ___ any broker or dealer registered pursuant to Section 15 of the
Exchange Act; (3) ___ any insurance company as defined in Section 2(a)(13) of
the Securities Act; (4) ___ any investment company registered under the
Investment Company Act of 1940, as amended, or a business development company as
defined in Section 2(a)(48) of that Act; (5) ___ any small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; (6) ___ any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; (7) ___
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
Accredited Investors;

15

--------------------------------------------------------------------------------


(8) ___ any private business development company as defined in Section
202(a)(22) of the Investments Advisers Act of 1940; (9) ___ any organization
described in section 501(c)(3) of the Internal Revenue Code of 1986, as amended,
corporation, Massachusetts or similar business trust, or partnership not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000; (10) ___ a director or executive officer of the issuer of
the securities being offered or sold; (11) ___ a natural person that has a net
worth (or joint net worth together with his or her spouse) in excess of
$1,000,000; (12) ___ a natural person that had annual gross income during the
last two full calendar years in excess of $200,000 (or together with his or her
spouse in excess of $300,000 in each of those years) and reasonably expects to
have annual gross income in excess of $200,000 (or together with his or her
spouse in excess of $300,000) during the current calendar year; (13) ___ any
trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person, as defined in Rule 506(b)(2)(ii) of the Securities Act; or
(14) ___ any entity in which all the equity owners are within one or more of the
foregoing categories.

Terms used in this signature page have the meanings given them in the Agreement
unless otherwise defined herein.

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

 

 

16

--------------------------------------------------------------------------------